Case: 16-60606      Document: 00514209585         Page: 1    Date Filed: 10/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-60606                                FILED
                                  Summary Calendar                        October 25, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


MBUNTA PETER NKONGHO, Also Known as Peter Nkongho Mbunta,

                                                 Petitioner,

versus

JEFFERSON B. SESSIONS, III, U.S. Attorney General,

                                                 Respondent.




                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A097 192 630




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Mbunta Nkongho, a native and citizen of Cameroon, was ordered



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60606    Document: 00514209585     Page: 2   Date Filed: 10/25/2017


                                 No. 16-60606

removed for remaining in the United States longer than permitted.            He
petitions for review of the decision of the Board of Immigration Appeals (“BIA”)
dismissing his appeal of the denial of his motions for reconsideration and to
reopen.

      First, Mbunta claims that the BIA abused its discretion in denying the
motion to reconsider. He contends that he should not have been required to
provide corroborating evidence of his claims; he was not put on notice that his
adverse credibility determination would affect how his new testimony would
be viewed; he was not provided with the opportunity to reconcile discrepancies
in his testimony; the BIA failed to reconsider the prior decision in light of the
country report; and the BIA failed to address his application for adjustment of
status.

      Next, Mbunta contends that the BIA abused its discretion in denying the
motion to reopen. He contends that the BIA failed to articulate the basis for
rejecting the medical evidence submitted with the motion; the country condi-
tions report buttressed his argument that he was persecuted and tortured; the
BIA erroneously discounted the affidavits of family members and a neighbor;
and his claim of future persecution was tainted by the adverse credibility
finding.

      Our review of the briefs and the record demonstrates that Mbunta has
failed to show that the BIA abused its discretion in denying the motions. See
Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005). The petition for review is
DENIED.




                                       2